Case 2:08-cv-00235-CCC-ESK Document 186 Filed 07/09/21 Page 1 of 1 PageID: 4285

                                                    Boca Raton            Melville                  San Diego
                                                    Chicago               Nashville                 San Francisco
                                                    Manhattan             Philadelphia              Washington, D.C.



 Carmen A. Medici
 cmedici@rgrdlaw.com
                                                         July 9, 2021

                                                                                                                          VIA ECF


 The Honorable Magistrate Judge Edward S. Kiel
 United States District Court
    for the District of New Jersey
 Frank R. Lautenberg U.S. Post Office
    & Courthouse Building
 2 Federal Square, Courtroom 8
 Newark, NJ 07102

            Re:      Lincoln Adventures, LLC v. Those Certain Underwriters at Lloyd’s London,
                     No. 2:08-cv-00235-CCC-ESK

 Dear Judge Kiel:

         I write on behalf of Plaintiffs Lincoln Adventures, LLC, and Michigan Multi-King, Inc.
 (“Plaintiffs”) in the above-captioned case. Yesterday, Plaintiffs filed under seal their Plaintiffs’
 Supplemental Memorandum Pursuant to May 26, 2021 Order, in Support of Plaintiffs’ Motion to
 Compel (ECF No. 185) (“Supplemental Memorandum”), and the Declaration of Carmen A. Medici
 in Support of Plaintiffs’ Supplemental Memorandum Pursuant to May 26, 2021 Order, in Support
 of Plaintiffs’ Motion to Compel (“Medici July 2021 Decl.”) with Exhibits P-DD thereto.

        Plaintiffs have also served their Supplemental Memorandum and the Medici July 2021 Decl.
 with Exhibits P-DD on Defendants and, pursuant to orders in the case and the local rules, we have
 sent hard copies of the Supplemental Memorandum and the Medici July 2021 Decl. with Exhibits
 P-DD thereto to Your Honor’s Chambers because the Supplemental Memorandum contained
 information which Defendants assert is confidential under the Protective Order.

                                                          Very truly yours,



                                                          CARMEN A. MEDICI

 CAM:sll

 cc:        Counsel of Record (via ECF)




 4838-5355-7233.v1
    65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
